Per Curiam.
Defendant was found guilty by a jury of robbery armed1 and was sentenced to a term of 10 to 15 years in prison. Defendant appeals, asserting that: (1) the prosecution failed to prove that the crime was committed within the jurisdiction of Detroit Recorder’s Court and (2) the in-court identification of defendant was irreparably tainted by a lineup where defendant was not represented by counsel and the complainant was asked to pick out defendant’s picture from a group of mug shots immediately before viewing the lineup.
The question of whether the crime was committed within the jurisdiction of Detroit Recorder’s Court was not raised at trial. Failure to prove that the crime was committed within the jurisdiction of the court hearing the case is not grounds for reversal or new trial unless the question is raised in the trial *528court before the case is submitted to the jury. CL 1948, § 767.45 (Stat Ann 1954 Eev § 28.985); People v. Williams (1965), 1 Mich App 441; People v. Maxwell (1966), 3 Mich App 264.
The question of jurisdiction and venue was not raised in the trial court, so the failure by the prosecution to offer proof as to jurisdiction is not error requiring reversal.
Since the lineup was held in December of 1966, there is no error arising from the lack of counsel at the lineup, the constitutional right to counsel at a lineup having been held to be prospective from June 12, 1967. United States v. Wade (1967), 388 US 218 (87 S Ct 1926, 18 L Ed 2d 1149); Stovall v. Denno (1967), 388 US 293 (87 S Ct 1967, 18 L Ed 2d 1199); People v. Crosby (1969), 19 Mich App 135.
The question as to whether the in-court identification was irreparably tainted by the lineup is not properly before this Court as there was no motion to suppress or timely objection to the in-court identification. People v. Lunsford, (1969), 20 Mich App 325.
Even if the question had been properly preserved, the fact that on two different occasions the complainant was able to pick out defendant’s photograph from among an extremely large number of “mug shots” forcefully indicates that the in-court identification had origins independent of the lineup confrontation. People v. Childers (1969), 20 Mich App 639.
Affirmed.

 MCLA § 750.529 (Stat Ann 1954 Rev § 28.797).